Allowable Subject Matter
Claims 1-8, 13, 14, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches disinfection means for faucets and shower heads, which utilized disinfectant systems and materials, such as that listed by the applicant's disclosure. However, the prior art fails to teach preventing communication of the disinfectant when pressurized water is flowing through the shower head, such that the disinfectant means only operates when the shower head is turned off and residual water is retained within the shower head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VIET LE/Primary Examiner, Art Unit 3752